              Case 2:18-cv-01736-JCC Document 65 Filed 05/07/21 Page 1 of 4




1                                                         Honorable Judge John C. Coughenour

2

3

4

5

6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7
     ABDIWALI MUSSE,                                      )
8                                                         )
                                            Plaintiffs,   )   No. 2:18-cv-01736-JCC
9                                                         )
                   vs.                                    )
10                                                        )   JOINT STATUS REPORT
     WILLIAM HAYES, Director of King County               )
11   Department of Adult and Juvenile Detention,          )
     in his individual and official capacity and          )
12
     KING COUNTY, a county of the State of                )
13   Washington                                           )
                                                          )
14                                       Defendants.      )
                                                          )
15

16          Pursuant to this Court’s Minute Order dated January 27, 2021, (Dkt. 50), the parties

17   jointly submit the following Joint Status Report.
18
        1. The parties propose that the trial date be scheduled for November 15, 2021. The
19
            resetting of the trial should not serve to reopen discovery, case schedule and/or
20
            disclosure deadlines that have already passed, absent Court order.
21
        2. The parties are not in agreement about proceeding with a remote bench trial. As a
22
            result, the issues of liability and damages should be tried before a jury. Plaintiff
23
            suggests that the number of jurors to be summoned for voir dire be left in the sound
                                                                    Daniel T. Satterberg, Prosecuting Attorney
                                                                    CIVIL DIVISION, Litigation Section
     JOINT STATUS REPORT                                            900 King County Administration Building
                                                                    500 Fourth Avenue
     2:18-cv-01736-JCC - 1                                          Seattle, Washington 98104
                                                                    (206) 296-0430 Fax (206) 296-8819
             Case 2:18-cv-01736-JCC Document 65 Filed 05/07/21 Page 2 of 4




1          discretion of the court. Plaintiff requests that the case be heard by a panel of eight

2          jurors. Defendants suggest that 50-75 jurors should be summoned with 12 jurors
3          empaneled. See FRCP 48(a). The parties believe that this trial can be completed in ten
4
           days of courtroom time. Plaintiff is requesting that it be allowed six courtroom days
5
           (or thirty hours of courtroom time) to present plaintiff’s evidence.
6
        3. The parties do not agree to proceed before a Magistrate Judge.
7

8
     DATED this 7th day of May, 2021.
9

10
                                 DANIEL T. SATTERBERG
                                 King County Prosecuting Attorney
11

12                               By: /s/ JERRY L. TAYLOR________
                                 JERRY L. TAYLOR, WSBA #40739
13                               Senior Deputy Prosecuting Attorney
                                 500 Fourth Ave., 9th Floor
14                               Seattle, WA. 98104
                                 Telephone: (206) 296-8820
15                               Fax: (206) 296-8819
                                 E-Mail: jerry.taylor@kingcounty.gov
16                               Attorney for Defendant King County
17
                                 By: /s/JAY H. KRULEWITCH__________
18                               JAY H. KRULEWITCH, WSBA #17612
                                 Attorney for Plaintiff
19                               2611 N.E. 113th St. Suite 300
                                 Seattle, WA 98125
20                               Telephone: (206) 233-0828
                                 Fax: (206) 628-0794
21                               Email: jay@krulewitchlaw.com

22                               By: /s/TIM FORD __________________
                                 TIMOTHY K. FORD, WSBA #5986
23                               Attorney for Plaintiff
                                 MacDonald Hoague & Bayless
                                                                   Daniel T. Satterberg, Prosecuting Attorney
                                                                   CIVIL DIVISION, Litigation Section
     JOINT STATUS REPORT                                           900 King County Administration Building
                                                                   500 Fourth Avenue
     2:18-cv-01736-JCC - 2                                         Seattle, Washington 98104
                                                                   (206) 296-0430 Fax (206) 296-8819
            Case 2:18-cv-01736-JCC Document 65 Filed 05/07/21 Page 3 of 4




1                            705 Second Avenue, Suite 1500
                             Seattle, WA 98104
2                            Telephone: (206) 622-1604
                             Fax: (206) 343-3961
3                            Email: TimF@MHB.com
4

5                            By: /s/TIFFANY M. CARTWRIGHT_______
                             TIFFANY M. CARTWRIGHT, WSBA #43564
6                            Attorney for Plaintiff
                             MacDonald Hoague & Bayless
7                            705 Second Avenue, Suite 1500
                             Seattle, WA 98104
8                            Telephone: (206) 622-1604
                             Fax: (206) 343-3961
9                            Email: TiffanyC@MHB.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                             Daniel T. Satterberg, Prosecuting Attorney
                                                             CIVIL DIVISION, Litigation Section
     JOINT STATUS REPORT                                     900 King County Administration Building
                                                             500 Fourth Avenue
     2:18-cv-01736-JCC - 3                                   Seattle, Washington 98104
                                                             (206) 296-0430 Fax (206) 296-8819
              Case 2:18-cv-01736-JCC Document 65 Filed 05/07/21 Page 4 of 4




1                         CERTIFICATE OF FILING AND E-SERVICE

2          I hereby certify that on May 7, 2021, I electronically filed the foregoing document

3    with the Clerk of the Court using the electronic filing system and by agreement of the
4
     parties a copy was served electronically on the following:
5
                                        Jay H. Krulewitch
6                                   2611 NE 113th St., Suite 300
                                        Seattle, WA 98125
7                                         (206)233-0828
                                     jay@krulewitchlaw.com
8
                                TIMOTHY K. FORD, WSBA #5986
9                           TIFFANY M. CARTWRIGHT, WSBA 43564
                                      Attorneys for Plaintiff
10                                MacDonald Hoague & Bayless
                                  705 Second Avenue, Suite 1500
11
                                        Seattle, WA 98104
12                                  Telephone: (206) 622-1604
                                        Fax: (206) 343-3961
13                                   Email: TimF@MHB.com
                                       TiffanyC@MHB.com
14

15         I declare under penalty of perjury under the laws of the United States and the

16   State of Washington that the foregoing is true and correct.
17
                         DATED this 7th day of May, 2021.
18

19

20                                            __________________________________
                                              ANGELA LINDSEY
21                                            Legal Secretary
                                              King County Prosecuting Attorney's Office
22

23

                                                                   Daniel T. Satterberg, Prosecuting Attorney
                                                                   CIVIL DIVISION, Litigation Section
     JOINT STATUS REPORT                                           900 King County Administration Building
                                                                   500 Fourth Avenue
     2:18-cv-01736-JCC - 4                                         Seattle, Washington 98104
                                                                   (206) 296-0430 Fax (206) 296-8819
